Citation Nr: 9915796	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-33 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to August 
1990.

The case initially came before the Board of Veterans' Appeals 
(Board) by means of an April 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That decision, in pertinent part, 
denied an increased rating for early degenerative disc 
disease, L5-S1, which was evaluated as 10 percent disabling.  
The Board, in May 1997, remanded this claim to the RO for 
further development of the evidence and for a VA orthopedic 
examination.  

After completing its development of the evidence, the RO, in 
September 1998, increased the evaluation of early 
degenerative disc disease, L5-S1, to 20 percent disabling, 
effective February 6, 1995, the date of receipt of the 
veteran's claim for an increased rating.  The case is now 
once again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's degenerative disc disease, L5-S1, is 
manifested by complaints of back pain while twisting or 
turning the trunk, increased pain after sitting for long 
periods, and limitation of motion measured as flexion to 65 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees; reflexes and sensation 
in the lower extremities are intact.



CONCLUSION OF LAW

The criteria for an increased rating for degenerative disc 
disease, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 
5289, 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran established service connection for early 
degenerative disc disease, L5-S1, by means of a September 
1992 rating decision, which assigned a 10 percent disability 
rating.  The veteran's rating was increased to 20 percent 
effective February 6, 1995 by means of a September 1998 
rating decision.

The veteran contends that his degenerative disc disease, L5-
S1, currently evaluated as 20 percent disabling, is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the evidence does not support the veteran's contentions and 
that an increased rating is not appropriate.
 
The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's current disability is rated 
pursuant to Diagnostic Code (DC) 5292, which provides a 20 
percent disability rating for moderate limitation of motion 
of the lumbar spine.  A 40 percent evaluation is available 
under DC 5292 if severe limitation of motion of the lumbar 
spine is evidenced. Under DC 5289, a 40 percent disability 
rating contemplates unfavorable ankylosis of the lumbar spine 
is shown.   Under DC 5293, a 20 percent rating contemplates 
intervertebral disc syndrome that is productive of moderate 
impairment, as would be manifested by recurrent attacks.  A 
rating greater than 20 percent is appropriate for 
intervertebral disc syndrome that is productive of severe 
impairment, with recurrent attacks and intermittent relief. 

Based on the report of the most recent clinical examination 
of the veteran's lower back, which is the report of a VA 
spine examination conducted in July 1998, the Board finds 
that an increased rating, greater than the 20 percent 
currently in effect, is not warranted for his service-
connected degenerative disc disease, L5-S1.  In particular, 
the report of the July 1998 VA examination shows that the 
veteran had 65 degrees of flexion in his lower spine, with 
normal reflexes and sensation in the lower extremities.  The 
report further indicates that he had 30 degrees, bilateral 
rotation of 30 degrees in either direction and lateral 
bending in both directions of 30 degrees.  X-rays, a 
myelogram and a CT scan did not reveal definite nerve root 
impingement.  While the examiner was of the opinion that pain 
could further limit functional ability during flare-ups of 
back pain or with increased use, he felt that it was not 
feasible to attempt to express his findings in terms of 
additional limitations of motion as that could not be 
determined with any degree of medical certainty.  
Accordingly, based on the observed range of motion, the Board 
is of the opinion that severe limitation of motion is not 
shown by the evidence; therefore, an increased evaluated 
based on DC 5292 is not appropriate.   

Additionally, the evidence does not show favorable ankylosis 
of the lumbar spine.  To the contrary, while he complains of 
morning stiffness, the veteran was able to stand and walk 
without difficulty.  Upon examination, the veteran moved 
about the room with an unremarkable gait pattern.  He was 
able to stand erect.  Additionally, his range of motion does 
not show ankylosis, nor does the evidence indicate a 
diagnosis of ankylosis of the lumbar spine.  Thus, an 
increased rating under DC 5289 is not warranted.

The evidence also does not show severe intervertebral disc 
syndrome manifested by recurring attacks with only 
intermittent relief.  The veteran complains of recurrent back 
pain which varies in severity with aggravating activities 
such as bending and lifting.  Additionally, he complains of 
increased pain while turning or twisting his trunk.  He also 
experiences increased pain while sitting, driving, or riding 
in a vehicle.  The most recent VA examination report 
addressed functional loss due to pain.  While outpatient 
records show recurring treatment for low back pain, the VA 
examination report indicates no weakened movement, no excess 
fatigability and no incoordination. The examiner believed 
that there was no increased impairment with use as noted in 
prior examinations. As the evidence does not suggest severe 
pain with only intermittent relief, the Board accordingly 
finds that the veteran's intervertebral disc syndrome is not 
of such degree to warrant an increased rating under DC 5293.     

Based on the preceding discussion, Board accordingly finds 
that the criteria for an increased for early degenerative 
disc disease, L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5289, 5292, 5293 (1998).


ORDER

Entitlement to an increased rating of early degenerative disc 
disease, L5-S1, currently evaluated as 20 percent disabling, 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

